UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6377


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMILIO CHASE, a/k/a E, a/k/a Dominic Mario Chase,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00042-JPB-JES-1)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Emilio Chase, Appellant Pro Se.      Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emilio    Chase       appeals     the     district          court’s       order

denying      his   motion     for   reduction    in     sentence         pursuant       to    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no    reversible      error.      Accordingly,            we    affirm    for        the

reasons stated by the district court.                    United States v. Chase,

No.    3:04-cr-00042-JPB-JES-1          (N.D.W.       Va.    Feb. 20,          2009).         We

dispense      with     oral    argument       because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                          2